DETAILED ACTION
This office action is in response to communication filed on October 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/036356, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Essentially, the parent application fails to disclose the different triggers, sampling rates and alarm conditions recited in the claims of the current application. Therefore, the effective filing date of the current application corresponds to 04/03/2007.

Response to Amendment
 Amendments filed on October 13, 2020 have been entered.
Claim 1 has been amended.
Claims 14 and 16-17 remain cancelled.
Claims 1-13, 15 and 18-24 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9-14), filed on 10/13/2020, with respect to the rejection of claims 1-6 and 22-24 under 35 U.S.C. 103(a) have been fully considered but are moot in view of new grounds of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[00143]: language “In one embodiment of the IED of the present disclosure, the rigger is determined by the rate of change of a measured parameter” should read “In one embodiment of the IED of the present disclosure, the trigger is determined by the rate of change of a measured parameter”.
[00148]: language “The said embedded software also to compares the magnitude value to a known chart which is user defined signifying magnitude and duration of an alarm condition” should read “The said embedded software also 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “a voltage input sensor circuit … representative of the voltage sensed from the AC power system” should read “a voltage input sensor circuit … representative of the line 
Claim language “a current input sensor circuit … representative of the current sensed from the AC power system” should read “a current input sensor circuit … representative of the line current sensed from the AC power system”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
Claim language “… when an alarm output signal from the at least one processor is received” should read “… when the alarm output signal from the at least one processor is received”.  
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim language “… monitor the duration of the abnormal magnitude values” should read “… monitor a duration of the abnormal magnitude values”.  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities: 
Claim language should read “The IED of claim 5, wherein the at least one processor is configured to compare the abnormal magnitude values and the duration of the abnormal magnitude values to values in a user-defined chart to detect whether the alarm condition exists”.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
Claim language “wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected” should read “wherein the at least one processor is further configured to provide an alarm output signal when the alarm condition is detected”.  
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language should read “The IED of claim 9, further comprising a housing, wherein the plurality of sensors, the plurality of analog-to-digital converters, the at least one processor, and the protective circuit breaker are disposed internally within the housing”.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language should read “The IED of claim 8, wherein the at least one processor is configured to compare the magnitude of the abnormal condition and the duration of the abnormal condition to values in a user-defined chart to detect whether the alarm condition exists”.  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 
Claim language “wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected” should read “wherein the at the alarm condition is detected”.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
Claim language “… when an alarm output signal from the at least one processor is received” should read “… when the alarm output signal from the at least one processor is received”.  
Appropriate correction is required.

Claim 21 is objected to because of the following informalities: 
Claim language “wherein a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes an alarm condition” should read “wherein a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes the alarm condition”.  
Claim language “wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected” should read “wherein the at least one processor is further configured to provide an alarm output signal when the alarm condition is detected”. 
Appropriate correction is required.

Claim 22 is objected to because of the following informalities: 
Claim language “The intelligent electronic device of claim 24 …” should read “The intelligent electronic device of claim 21 …” 
Appropriate correction is required.

Examiner’s Note
Claims 1-13, 15 and 18-24 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an intelligent electronic device (IED)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 8, 18 and 21 are not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an intelligent electronic device (IED)), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonker (US 20030014200 A1), hereinafter ‘Jonker’.
Regarding claim 1. (Currently Amended) 
Jonker discloses:
a revenue accuracy electrical power meter is disclosed (see also Abstract)) for recording at least one waveform of an AC power system ([0062], [0088]: the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])), the IED comprising:
a voltage input sensor circuit (Fig. 7, item 710 – “Voltage transducers and amplifiers”) operative to sense line voltage from the AC power system and generate at least one voltage signal representative of the voltage sensed from the AC power system ([0088]: voltage transducers sense the voltage in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage (see claims 1 and 22));
a current input sensor circuit (Fig. 7, item 710 – “Current transducers and amplifiers”) operative to sense line current from the AC power system and generate at least one current signal representative of the current sensed from the AC power system ([0088]: current transducers sense the current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said current (see claim 22)); 
a plurality of analog-to-digital converter circuits (Fig. 7, item 720 – “A/D converters”) configured to sample the at least one voltage signal and the at least one current signal to output digital samples representative of the at least one voltage signal and the at least one current signal ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); 
the digital output of the A/D converters is connected to a digital signal processor (DSP), which is connected to a central processing unit (CPU), both executing power quality event detection and reporting algorithms which include mathematical computations (see [0091]-[0092])); and 
at least one volatile memory (Fig. 7, items 730 – “DSP memory” and “CPU memory”) operatively coupled to the at least one processor to receive and store the digital samples from the plurality of analog-to-digital converter circuits ([0215]: digital samples are stored in RAM buffers (see also [0249])); 
wherein the at least one processor is configured to analyze the digital samples to generate a trigger based on an algorithm that includes at least one of an adaptive trigger, an envelope type waveform trigger including upper and lower thresholds for each digital sample in a waveform cycle that dynamically change according to digital samples in a previous waveform cycle, and a rate of change trigger ([0118]-[0119], [0137]: transient detection module detects transient events (trigger) using a dynamic threshold (adaptive trigger, see [0123])), and 
wherein the at least one processor is further configured to store at least one of the digital samples in a non-volatile memory based on the generated trigger (Abstract, [0137], [0213]-[0214]: trigger results and data are stored in non-volatile memory).

Jonker does not explicitly disclose:


However, Jonker further teaches:
“Further, a suitably equipped meter can provide real-time alarm and control signals if the magnitude or phase angle of the neutral or ground current differs from (exceeds or drops below) user-specified thresholds. The alarm and/or control signal can be used to prevent damage to plant and equipment when safety limits are exceeded” ([0252]: the meter is capable of outputting alarms when magnitude of signal differs from thresholds (see also [0258])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker to configure the at least one processor to send a communication based on the generated trigger, in order to protect the electrical network from damage while maintaining records of power events that will allow designers to take pro-active steps to correct system abnormalities or to adjust the system design as required, as discussed by Jonker ([0252], [0258]).

Regarding claim 24. (Previously Presented) 
Jonker discloses all the features of claim 1 as described above.
Jonker further discloses:
the communication is an alarm output signal indicative of an alarm condition ([0252]: the meter is capable of outputting alarms when magnitude of signal differs from thresholds (see also [0258])).

Regarding claim 2. (Previously presented) 
Jonker discloses all the features of claim 24 as described above.
Jonker does not explicitly disclose:
an internal circuit breaker configured to protect a load circuit from the alarm condition.  

	However, Jonker further teaches:
“Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control signal. This alarm or control signal can be used to protect the electrical network from damage” ([0258]: a control signal can be used to protect the electrical network from damage (see also [0201], [0252])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker to incorporate an internal circuit breaker configured to protect a load circuit from the alarm condition, in order to protect the electrical network from damage, as discussed by Jonker ([0252], [0258]).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonker, in view of MacKenzie (US 5224006 A), hereinafter ‘MacKenzie’.
Regarding claim 3. (Previously presented) 
Jonker discloses all the features of claim 2 as described above.

the internal circuit breaker includes a trip coil in line with incoming transmission lines from the AC power system, and wherein the internal circuit breaker is configured to activate the trip coil when an alarm output signal from the at least one processor is received.  

MacKenzie teaches:
“A circuit breaker 11 protects the electrical system from line-to-neutral faults, such as indicated at 13, and also ground faults, such as indicated at 15 … The circuit breaker 11 further includes a ground fault detector circuit 21 which utilizes the signals generated by both of the current sensing coils 17 and 19. As will be discussed in detail below, the ground fault detector circuit 21 generates a trip signal on lead 23 when a ground fault is detected. The circuit breaker 11 also includes a line-to-neutral fault detector circuit 25 which uses the signal generated by the current sensing coil 19 on lead 20 to detect line-to-neutral faults. This detector circuit 25 generates a trip signal on the lead 27 when a line-to-neutral fault is detected. As will be discussed in connection with a detailed description of this circuit, a trip signal is generated on the lead 27 for sputtering arc faults as well as overcurrent line-to-neutral faults. The trip signals generated on the leads 23 and 27 control a trip circuit 29 which includes a trip solenoid 31. When energized, the trip solenoid 31 opens contacts 33 which interrupt the flow of current in the line conductor 3” (col. 2, line 62 – col. 3, line 34:  a circuit breaker includes fault detectors which generate corresponding trip signals (alarm output signal) that control (activate) a trip circuit including a trip solenoid (trip coil) in line with transmission lines from an AC source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker in view of MacKenzie to incorporate the internal circuit breaker including a trip coil in line with incoming transmission lines from the AC power system, and wherein the internal circuit breaker is configured to activate the trip coil when an alarm output signal from the at least one processor is received, in order to interrupt the flow of current in the line conductor in response to detecting faults in the system, as discussed by MacKenzie (col. 2, line 62 – col. 3, line 34).

Regarding claim 4. (Previously presented) 
Jonker in view of MacKenzie discloses all the features of claim 3 as described above.
Jonker does not disclose:
an alarm relay configured to receive the alarm output signal from the at least one processor and relay the alarm output signal to the trip coil.  

MacKenzie further teaches:
“The trip signals generated on the leads 23 and 27 control a trip circuit 29 which includes a trip solenoid 31. When energized, the trip solenoid 31 opens contacts 33 which interrupt the flow of current in the line conductor 3” (col. 3, lines 30-34: the trip circuit (alarm relay) receives the trip signals (alarm output signal) and controls the trip solenoid (trip coil) accordingly).
.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonker, in view of Hart (US 6005759 A), hereinafter ‘Hart’.
Regarding claim 5. (Previously presented) 
Jonker discloses all the features of claim 1 as described above.
Jonker does not explicitly disclose:
the at least one processor is configured to monitor abnormal magnitude values of voltage and current waveform samples from the digital data and monitor the duration of the abnormal magnitude values, the at least one processor further configured to analyze a combination of the abnormal magnitude values and the duration of the abnormal magnitude values to detect whether an alarm condition exists.  

Regarding the at least one processor is configured to monitor abnormal magnitude values of voltage and current waveform samples from the digital data and monitor the duration of the abnormal magnitude values, Jonker further teaches:
“The transient detection module monitors the waveforms for all of the voltage phases of the electric circuit. Upon detection of a transient event, the module will determine its magnitude and duration. A transient is a momentary variation in the voltage transient detection module monitors voltage phases of the electric circuit and detects transient events, which are variations in voltage and/or current; upon detection of transient event, the module determines corresponding magnitude and duration (see also [0087], [0092] and [0137])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker to configure the at least one processor to monitor abnormal magnitude values of voltage and current waveform samples from the digital data and monitor the duration of the abnormal magnitude values, in order to monitor and record power quality disturbances for providing corresponding information to a consumer, as described by Hart (col. 9, lines 2-6).

Regarding the at least one processor further configured to analyze a combination of the abnormal magnitude values and the duration of the abnormal magnitude values to detect whether an alarm condition exists, Hart teaches:
	“The power quality monitoring system of the present invention monitors the system voltages and currents to monitor and record power quality disturbances and provides information to a utility or customer about disturbances that adversely affect a customer's load or the power system. Power quality (PQ) events are monitored by the intelligent controller 19 (FIG. 1) and are integrated into existing field equipment having signal processing capability such as a recloser, switch, or relay device ... For each PQ event, a record is stored that indicates the start time of the event, the event duration, phase involved, and voltage magnitude ...  Table 1 shows typical PQ event types, typical voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker in view of Hart to configure the at least one processor to analyze a combination of the abnormal magnitude values and the duration of the abnormal magnitude values to detect whether an alarm condition exists, in order to monitor and record power quality disturbances for providing corresponding information to a consumer, as described by Hart (col. 9, lines 2-6).

Regarding claim 6. (Previously presented) 
Jonker in view of Hart discloses all the features of claim 5 as described above.
Jonker does not disclose:
the at least one processor is configured to compare the magnitude and duration to values in a user-defined chart to detect whether the alarm condition exists.  

	Hart further teaches:
“Table 1 shows typical PQ event types, typical durations, and typical voltage magnitudes. These values can be tuned or changed as the user desires” (col. 9, lines 34-36: data corresponding to power quality events can be adjusted by the user).
tests comparisons are performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker in view of Hart to configure the at least one processor to compare the magnitude and duration to values in a user-defined chart to detect whether the alarm condition exists, in order to monitor and record power quality disturbances for providing corresponding information to a consumer, as described by Hart (col. 9, lines 2-6).

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonker, in view of Hart, and in further view of Griffin (US 6675071 B1), hereinafter ‘Griffin’.
Regarding claim 21. (Previously presented)

An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)) comprising: 
a plurality of sensors (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22)); 
a plurality of analog-to-digital converters (Fig. 7, item 720 – “A/D converters”) configured to sample the electrical parameters sensed by the plurality of sensors to provide digital data ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); and 
at least one processor (Fig. 7, items 725 and 735 – ‘DSP’ and ‘CPU’) configured to receive the digital data and calculate, based on the digital data, at least one of power usage and waveform recording ([0062], [0088]-[0089]: the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])). 

Jonker does not explicitly disclose:

wherein a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes an alarm condition; and 
wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected.

Regarding wherein the at least one processor is further configured to analyze the digital data and monitor a magnitude of an abnormal condition and a duration of the abnormal condition to detect whether an alarm condition exists, and wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected, Hart teaches:
	“The power quality monitoring system of the present invention monitors the system voltages and currents to monitor and record power quality disturbances and provides information to a utility or customer about disturbances that adversely affect a customer's load or the power system. Power quality (PQ) events are monitored by the intelligent controller 19 (FIG. 1) and are integrated into existing field equipment having signal processing capability such as a recloser, switch, or relay device ... For each PQ event, a record is stored that indicates the start time of the event, the event duration, phase involved, and voltage magnitude ...  Table 1 shows typical PQ event types, typical durations, and typical voltage magnitudes” (col. 9, lines 1-58: voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10 regarding tests comparisons being performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker in view of Hart to configure the at least one processor to analyze the digital data and monitor a magnitude of an abnormal condition and a duration of the abnormal condition to detect whether an alarm condition exists, and to provide an alarm output signal when an alarm condition is detected, in order to monitor and record power quality disturbances for providing corresponding information to a consumer, as described by Hart (col. 9, lines 2-6).

Regarding wherein a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes an alarm condition, Griffin (US 6675071 B1) teaches:
	“In particular, in step 310, the voltage handler 230 compares VOLT to a set point level, which may be a high set point level or a low set point level. The high set point level represents a voltage magnitude level (in the same units as VOLT) above which a potential waveform capture event is identified. Typically, the high set point level corresponds to a voltage level that, if maintained for several half-cycles, indicates a power quality event” (col. 14, lines 25-32: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).


Regarding claim 22. (Previously Presented) 
Jonker in view of Hart and Griffin discloses all the features of claim 21 as described above.
Jonker does not explicitly disclose:
a communication device for sending the alarm output signal via Ethernet Protocol.  

However, Jonker further teaches:
“As was discussed above, the stored data can be analyzed in real time as well as post-processed at a later time. Further, the data can be transmitted to a location remote from the meter to undergo initial or further analysis. The meter provides communications means to transmit this data to the remote location. Exemplary communications means include modems and communications network connections. This communications may be via digital serial, digital parallel, analog, digital pulse, Ethernet, optical or other communications methodology as is known in the art” ([0234]: data can be transmitted to other locations for further analysis using communications such as Ethernet (see also [0255])).
.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonker, in view of Hart and Griffin, and in further view of Blackett (US 6751562 B1), hereinafter ‘Blackett’.
Regarding claim 23. (Previously Presented) 
Jonker in view of Hart and Griffin discloses all the features of claim 22 as described above.
Jonker does not disclose:
the communication device sends the alarm output signal via email.

Blackett teaches:
“In operation the IED monitors the power distribution system for events such as wave shape deviation, sag, swell, kWh, kvA or other power usage, consumption, or power quality events and disturbances. In one embodiment, when the IED detects an event, it process the event and generates an email message using an email client application component for transport over the network to a back end data collection server” (col. 15, lines 47-54: an IED monitors power distribution systems for events, with information about these event being processed and transported over the network via email).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonker in view of Hart and Griffin, and in further view of Blackett to configure the communication device to send the alarm output signal via email, in order to transmit power events within the network, as discussed by Blackett (col. 15, lines 47-54).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7. (Previously presented) 
Jonker in view of Hart discloses all the features of claim 5 as described above.
Griffin (US 6675071 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 14, lines 25-35: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

Griffin (US 6429785 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 13, lines 45-55: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein a magnitude of a current level multiple times higher than normal over at least one and a half cycles of a current waveform constitutes a first type of alarm condition,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Claims 8-13, 15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8. (Previously presented) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)) comprising: 
a plurality of sensors (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22)); 
the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); and 
at least one processor (Fig. 7, items 725 and 735 – ‘DSP’ and ‘CPU’) configured to receive the digital data and calculate, based on the digital data, at least one of power usage and waveform recording ([0062], [0088]-[0089]: the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])). 

Hart (US 6005759 A) teaches:
	wherein the at least one processor is further configured to analyze the digital data and monitor a magnitude of an abnormal condition and a duration of the abnormal condition to detect whether an alarm condition exists (col. 9, lines 1-58: voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10)).
wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected (col. 9, line 63 – col. 10, line 10: tests comparisons are performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement).

Griffin (US 6675071 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 14, lines 25-35: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

Griffin (US 6429785 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 13, lines 45-55: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein a magnitude of a current level multiple times higher than normal over at least one half cycle of a current waveform constitutes an alarm condition,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 9-13 and 15. 
They are also allowed due to incorporation of the allowable subject matter recited in their independent claim.

Regarding claim 18. (Previously presented) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)), the IED comprising: 
at least one sensor (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22)); 
at least one input channel for receiving AC voltages and currents from the at least one sensor including at least one analog to digital converter (Fig. 7, item 720 – “A/D converters”) for outputting digitized signals ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals), the at least one input channel including a first input channel for transient detection sampling ([0091]: power quality event detection and reporting software modules include transient detection), a second input channel for waveform capture sampling ([0093]: reporting software modules include a waveform recorder (see [0214])) and a third input channel for revenue measurement sampling ([0087]: the revenue accuracy electrical power meter performs revenue metering functions as well), 
 power quality event detection and reporting software modules are executed by the DSP and the CPU),
wherein the at least one processor is further configured to analyze the digital data received from the waveform capture sampling input channel to detect whether an alarm condition exists ([0140]-[0142], [0193], [0195]: power quality events are detected on an input waveform, with information on these events being stored by the waveform recorder (see [0213]-[0214])).

Hart (US 6005759 A) teaches:
wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected (col. 9, line 63 – col. 10, line 10: tests comparisons are performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the at least one analog to digital converter for each of the at least one input channels having a different sampling rate,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 19-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee; Tony J., US 20070058320 A1, Handheld communication tester and method for testing direct serial communication capability of an intelligent electronic device in a power system
	Reference discloses IEDs having circuit breakers.
Germer; Warren R. et al., US 5325051 A, Electronic watthour meter
Reference discloses an electronic watthour meter that generates a voltage fail signal if the magnitude of any one of the phase voltage signals is below the predetermined minimum for a predetermined period of time
Ransom, Douglas S. et al., US 20030204756 A1, Push communications architecture for intelligent electronic devices


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857